Citation Nr: 1643204	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  12-26 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder, to include as secondary to service-connected chronic low back strain, and as due to undiagnosed illness.

2.  Entitlement to service connection for bilateral ankle disorder, to include as secondary to service-connected chronic low back strain, and as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995, including service in the Southwest (SWA) Theater of Operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which-in pertinent part, denied entitlement to service connection for cervical spine disability, bilateral ankle disability, and bilateral carpal tunnel syndrome (CTS).

In March 2015, the Veteran testified at a Board hearing at the local RO via video conference before the undersigned Veterans Law Judge, who held the record of the hearing open for receipt of additional evidence, which was in fact received.  
A transcript of that hearing is in the claims file.

The Board remanded the case to the Appeals Management Center (AMC), Washington, DC, in December 2015 for additional development.  While the case was on remand, in a March 2016 rating decision, the AMC granted entitlement to service connection for bilateral CTS and assigned an initial rating of 10 percent for each side, effective in September 2007.  There is no indication in the claims file that the Veteran appealed either the assigned initial rating or effective date.  Hence, that issue is not before the Board and will not be addressed in the decision below.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (stating that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

In his response to the February 2016 Supplemental Statement of the Case (SSOC), the Veteran requested another Board hearing at the RO via video conference on a March 2016 VA Form 9.  As noted earlier, he was afforded a hearing in March 2015 on the issues listed on the title page.  He did not proffer a showing of good cause for receiving a second hearing.  See 38 C.F.R. § 20.700(a) (2015) ("A hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.") (emphasis added).  Hence, the Veteran's request for a second hearing is denied.


FINDING OF FACT

The preponderance of the evidence shows that neither a cervical spine nor bilateral ankle disorder is due to disease or injury incurred in active service or due to an undiagnosed illness, nor is either caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.317 (2015).

2.  The requirements for entitlement to service connection for bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.317.

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the July 2009 rating decision, via a June 2008 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative has asserted any notice error or claimed any specific prejudice as a result.  Hence, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and non-VA treatment records are in the claims file.  Further, pursuant to the March 2015 Board remand, the AMC inquired of the Social Security Administration, which advised that it had no records related to the Veteran.  Neither the Veteran nor his representative asserts that there are additional records to obtain.

In light of the 2016 VA examination and the report of unavailability of the SSA records, the Board finds that there has been substantial compliance with its 2015 remand directives.  

As concerns the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on that of which he or she has personal knowledge.  See Layno, 6 Vet. App. at 470.  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

At the hearing, the Veteran testified that he started to have neck pain either during the last year of his active service or within one year afterwards.  As concerned both his neck and bilateral ankle disorder, the Veteran testified that doctors had previously told him to expect problems with both at some point in time as a result of his service-connected low back disability.

Service treatment records (STRs) note instances where the Veteran complained of neck pain.  In September 1992, the Veteran complained of low back and neck pain for a week.  He reported that his neck felt out of place.  Physical examination revealed neck pain at C2, and the examiner's assessment was mechanical low back strain.  (12/05/1995 STR-Medical, p. 55)  A July 1994 entry notes the Veteran's complaints of neck and back pain due to a motor vehicle accident.  He reported neck and shoulder pain of 7/10 severity.  Physical examination revealed cervical spine range of motion (ROM), tenderness to palpation at right T9, and positive spasms.  The assessment was multiple muscle spasms due to motor vehicle accident.  Id. at 154.  On his May 1995 Report of Medical History for his physical examination at separation, the Veteran noted his history of low back pain but no neck or other joint pain.  Id. at 7-8.  It was noted that he had chronic low back pain, musculoskeletal, not considered disabling.  Id. at 8.  The May 1995 Report of Medical Examination for separation reflects that the Veteran's spine and lower extremities (LE) were assessed as normal.  Id. at 10.  There was no indication of a diagnosed neck or ankle disorder at the time of his separation.  He was deemed physically fit for separation.

The Veteran applied for VA compensation shortly after his separation from active service.  A January 1996 VA general examination report reflects that physical examination revealed the Veteran's neck and feet as within normal limits.  The cervical spine manifested with full ROM, and the examiner noted that there were no motor or sensory deficits.  The Veteran failed to report for his follow-up for laboratory and other tests.  (01/3/1996-VA Examination)

VA outpatient records dated in November 1998 note the Veteran's complaints of chronic neck pain.  Physical examination revealed no positive findings.  (11/16/1999-Medical Treatment-Government Facility, p. 15)  A September 2007 Nerve Conduction Study report notes that the Veteran denied neck pain; however, the Veteran disputed that entry at the March 2015 Board hearing.  In 2007, the Veteran applied for an increased rating for his low back.  The January 2008 examination report reflects that the Veteran complained of low back pain that radiated to his neck and LEs.  Physical examination revealed sciatica to the LEs, and that intervertebral disc syndrome (IVDS) caused genitourinary symptoms, but there were no positive findings related to the neck.  

The April 2009 examination report (04/29/2009) reflects that the Veteran complained of neck stiffness times 10 years, and he thought it was due to his low back.  When asked by the examiner to identify the location of the pain, the Veteran responded that it was on the two sides where the muscles are, which the examiner noted as the paravertebral musculature.  Physical examination revealed a normal lordosis, and there was no evidence of spasms.  The Veteran complained of pain during the examination, but the examiner noted that there was no objective evidence of pain.  Neurological examination was normal, and X-rays were interpreted as negative for arthritis.  The examiner diagnosed a normal cervical spine, subjective complaints of stiffness and pain with no objective findings.  Id. at 5-6.  The examiner opined that there was no reason to believe that the cervical strain was related to the low back disability, as the basic biomechanical features that might result in one part of the body being aggravated by the Veteran's low back pain were not present.

In as much as the April 2009 examination did not address the ankles, the Board remanded for another examination to address them as well as to address whether the Veteran's pain is due to an undiagnosed illness per 38 C.F.R. § 3.317.  The February 2016 examination report reflects that the examiner noted a diagnosis of cervical strain as of 2016.  The examiner noted the Veteran's history of consistent complaints of neck and bilateral ankle pain but without a definitive diagnosis.  The examiner also noted the findings and examiner's opinion at the April 2009 examination.  The Veteran reported that his neck felt like "twisting or jabbing into neck," and it was there all of the time.  No matter what activity he was engaged in, he still had neck pain.  Physical examination of the cervical spine revealed tenderness to palpation of the cervical spine and normal ROM, except on right lateral rotation; but there was pain on motion in all planes except on lateral flexion.  See 38 C.F.R. § 4.71a, Plate V.  Neurological examination was normal, and there was no evidence of radiculopathy of the upper extremities.  The examiner noted that X-rays were interpreted as negative for arthritis or fracture.  (02/23/2016 C&P Exam, 3rd entry).

As concerns the ankles, the examination report reflects that the examiner noted a diagnosis of bilateral strain as of 2016.  The Veteran reported daily burning-like pain that could happen at any time, even when at rest.  The examiner noted that 
X-rays were interpreted as negative for arthritis, acute fracture, or dislocation.  

As concerns direct service connection, in light of the examiner's diagnoses of cervical and bilateral ankle strain, the first Shedden element of service connection for each disorder-a currently diagnosed disorder is shown by the evidence.  

As concerns causation, or a nexus with service, however, the examiner opined that it was not at least as likely as not that either the neck or bilateral ankle strain was due to an injury or disease incurred in active service.  The examiner's rationale was that the STRs did not document a diagnosed neck or ankle disorder, and the physical examination at separation noted both to be normal.  (02/23/2016 C&P Exam, 4th entry, p. 2)  The Board notes the Veteran's documented complaints in the STRs of neck pain.  Nonetheless, the VA examiner noted that there was no evidence of a diagnosed disorder at separation.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  An undiagnosed illness is discussed later in this decision.  When viewed in the context of the pertinet medical and lay evidence, the Board finds the 2016 examiner's opinion to be probative evidence that weighs against a nexus to service.  The Board finds that this opinion is deserving of weight as the examiner captured the pertinent medical history, physically examined the Veteran, and provided a rationale for the opinion given.

As concerns secondary service connection, as noted earlier, there are diagnosed neck and ankle disorders; and, service connection is in effect for a low back disability.  Hence, the two of the three secondary service connection elements are shown by the evidence.  The remaining salient issue is whether there is either a causative or aggravation nexus between either or both disorders and the service-connected low back disability.  The Board finds that there is not.

The 2016 examiner opined that it was not at least as likely as not that either the neck or bilateral ankle strain is due to or aggravated by the service-connected low back disability.  The examiner noted that the evidence in the claims file did not demonstrate a causative or aggravating connection.  It was further noted that this clinician agreed with the examiner who conducted the April 2009 examination and opined that there was no reason to believe that there was a connection, in light of the absence of biomechanical features that would indicate otherwise.  The 2016 examiner's rationale also reflects that, on examination, the Veteran demonstrated essentially normal neck ROM, except for mild reduction in left rotation; and, there was no evidence of weakness, instability, or incoordination on repetitive motion.  The examiner noted further that, while physical examination revealed decreased right ankle plantar flexion, the Veteran demonstrated a normal gait, and no evidence of pain, weakness, instability or incoordination on repetitive motion.  Hence, she opined that neither the neck or bilateral ankle strain is aggravated by the service-connected low back.  

When weighed against all pertinent medical and lay evidence, the Board finds the 2009 examiner's opinion to be probative evidence that weighs against a finding that the Veteran's current neck and bilateral disorders are due to or aggravated by the service-connected low back disorder.  The Board finds further that the 2016 examiner's opinion is probative evidence that weighs against a finding that the Veteran's current neck and bilateral ankle disabilities are related to his active service or to his service-connected low back.  The Board finds the 2016 examiner's opinion carries ample weigh because it included a physical examination of the Veteran, addressed the Veteran's reported history, and provided a well-reasoned explanation.

The Board notes the Veteran's lay report and testimony of what physicians have told him in the past, as well as his personal opinion that his neck and ankle disorders are caused by his low back disability.  He is fully competent to report what a doctor may have told him.  See 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Board finds the 2016 examiner's current assessment and opinion more persuasive than what a physician may have projected or speculated on in the past.  As concerns the Veteran's personal opinion, the Board recognizes that there are certain conditions which lay persons are competent to recognize and, under limited circumstances, even opine on etiology.  See Jandreau, 492 F. 3d at 1376-77; 38 C.F.R. § 3.159(a)(2).  The Board decides this on a case-by-case basis.  The Board finds that opining on a potential causative or aggravating nexus between a neck or ankle disorder and a low back disability requires medical training, to include training in the field of orthopedics.  See 38 C.F.R. § 3.159(a)(1).  There is no evidence that the Veteran has medical training.  Hence, his personal opinion has is not competent regarding the etiology of neck and ankle disorders.

As noted earlier, in light of the Veteran's service in SWA, the Board remand also directed that a medical examiner assess whether the Veteran's pain was due to an undiagnosed illness.

Compensation will be awarded for a disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses in a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability: became manifest either during active military, naval, or air service in the SWA theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia or functional gastrointestinal disorders.  38 C.F.R. § 3.317.

The February 2016 examination reports reflect that the examiner noted that since both the neck and ankle strains were disorders with a specific diagnosis, it was not at least as likely as not that the Veteran's neck or ankle pain was due to any event that occurred in SWA.  Because strains have a known/understood etiology, entitlement to service connection under § 3.317(a) (2) fails.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1766 (30th ed. 2003) (defining "strain" to include "an overstretching or overexertion of some part of the musculature").

In sum, the Board finds the preponderance of the evidence is against service connection on a direct, secondary basis, and as due to an undiagnosed illness.  38 C.F.R. §§ 3.303, 3.310, 3.317.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the issues, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for cervical spine disorder, to include as secondary to service-connected chronic low back strain, and as due to undiagnosed illness, is denied.

Entitlement to service connection for bilateral ankle disorder, to include as secondary to service-connected chronic low back strain, and as due to undiagnosed illness, is denied.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


